DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 allowed as a result of Terminal Disclaimer filed on November 10, 2021.
3.	None of the prior arts discloses a module for housing unrelated electronic and electromechanical equipment and for managing waste heat during surgery comprising a lower section configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment, and a cowling that substantially confines waste heat generated by the electronic and electromechanical surgical equipment, and the bulbous lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment during surgery, and at least some of the module and the equipment housed in the module is enclosed in a cowling that substantially confines the waste heat produced by the electronic and electromechanical surgical equipment to the inside of the module.  The lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment during surgery, and a tower-like upper section located above the lower section, and the upper section of the module is configured to accommodate mounting of equipment controls and a display at a height to be viewed and operated by a user.  The module further comprises an ultraviolet light system to disinfect patient and surgical medical staff in an operation room.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 17, 2021